NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    Fed. R. App. P. 32.1




              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                               Submitted November 13, 2008*
                                Decided November 14, 2008

By the Court:

No. 08‐3087

TERENCE BRUCE RICHARDS,                           Appeal from the United States District
           Plaintiff‐Appellant,                   Court for the Northern District of Illinois,
                                                  Eastern Division.
       v.
                                                  No. 07 C 3643
JAMES E. STEVENS, et al.
     Defendants‐Appellees.                        James B. Zagel, 
                                                  Judge.

                                         O R D E R

       Terence Richards filed a motion under Federal Rule of Civil Procedure 60(b) seeking
to vacate a district court’s judgment dismissing a lawsuit he had brought against two
judges, a prosecutor, a defense attorney, and a bankruptcy trustee.   The court denied his
motion, and we affirm.

      Over the last five years, Richards has been embroiled in a web of disputes spanning
bankruptcy, criminal, and civil proceedings.  Richards alleges that from the fall of 2002
through the spring of 2003, he “went on a manic shopping spree, that benefitted the
needs/wants” of an acquaintance, Donald Harrington.  Perhaps as a result of this “spree,” in
March 2003 Richards filed for bankruptcy.  Richards alleges that in April, he withdrew over


       *
         The appellees were not served with process in the district court and are not
participating in this appeal.  After examining the appellant’s brief and the record, we have
concluded that oral argument is unnecessary.  Thus, the appeal is submitted on the
appellant’s brief and the record.  See FED. R. APP. P. 34(a)(2).
No. 08‐3087                                                                              Page 2

$45,000 from his retirement account, but that Harrington stole the funds before they could
be deposited into Richards’ bank account.  Harrington was prosecuted for the theft and
pleaded guilty to a misdemeanor.  The bankruptcy court attempted to recover some of the
funds that Richards had lost to Harrington, to no avail.  

        In February 2005 the bankruptcy court revoked Richards’ bankruptcy discharge. 
Richards blamed the trustee for the court’s decision and sent him threatening letters.  Angry
that the government had not pursued a felony charge against Harrington, Richards also sent
threatening letters to the prosecutor.  In November 2006 Richards pleaded guilty to two
counts of transmitting a threatening communication in interstate commerce.  See 18 U.S.C.
§ 875(c).  He appealed his 30‐month sentence, but we dismissed his appeal.  See United States
v. Richards, 266 F. App’x 494 (7th Cir. 2008) (nonprecedential disposition). 

        While in prison, Richards sued the U.S. Attorney, the district judge who sentenced
him, his defense attorney, the bankruptcy judge, and the trustee, alleging that they
conspired to violate his constitutional rights.  He sought (1) a declaratory judgment that his
right to due process had been violated; (2) a writ of mandamus “compelling the United
States Attorney to enforce the laws of the land”; (3) release “from interstate kidnaping and
unlawful restraint”; and (4) an order compelling his defense attorney to provide him with
sentencing transcripts.  In December 2007 the district court screened the complaint, see 28
U.S.C. § 1915A, and dismissed it for failure to state a claim.  Richards did not appeal.

       Seven months later, once Richards was released from prison, he filed a “Motion to
Vacate” the district court’s judgment under Federal Rule of Civil Procedure 60(b).  He urged
the court to vacate its judgment and reinstate the complaint, arguing that his records had
been unavailable to him when his suit was dismissed because he was in prison, that the
bankruptcy trustee had fraudulently misrepresented to the bankruptcy court that Richards
was being uncooperative, and that the district court had mistakenly determined that the
only relief Richards sought was a writ of mandamus.  He attached to his motion an affidavit
that described approximately 14 occasions where he had turned over money to Harrington
and the bankruptcy court’s attempts to recoup some of this money as well as the $45,000
that Harrington stole.  He also attached the bankruptcy court documents and financial
records showing withdrawals from various investment and banking accounts. 

       The district court denied the motion, finding that Richards had not shown that he
was entitled to the “extraordinary remedy” that Rule 60(b) provides.  We review this
decision deferentially and will reverse only if the district court abused its discretion such
that no reasonable person could agree with the district court’s ruling.  See Stoller v. Pure
No. 08‐3087                                                                                    Page 3

Fishing Inc., 528 F.3d 478, 480 (7th Cir. 2008); Castro v. Bd. of Educ. of City of Chi., 214 F.3d 932,
934 (7th Cir. 2000).  

        The only argument that Richards advances on appeal is that the district court abused
its discretion in denying the Rule 60(b) motion because, he contends, he came forward with
evidence that the bankruptcy trustee made fraudulent misrepresentations to the bankruptcy
court.  These misrepresentations, according to Richards, entitle him to another shot in the
district court under Federal Rule of Civil Procedure 60(b)(3).  But Richards misunderstands
this rule, because the fraud he describes had nothing to do with the district court’s decision
to dismiss his complaint.  A district court may set aside a judgement on the basis of fraud or
other misconduct if a party can show “that it affected his ability to present his case.”  Ty Inc.
v. Softbelly’s , Inc., 353 F.3d 528, 536 (7th Cir. 2003); see also Bell v. Eastman Kodak Co., 214 F.3d
798, 801 (7th Cir. 2000) (noting Rule 60(b)(3) allows a judgement to be set aside if it was
“obtained by a fraud that the losing party could not have discovered in time to have it
rectified by the court of appeals on direct appeal”).  But Richards argues that the trustee
misled the bankruptcy court during the course of the bankruptcy proceedings, not that the
trustee engaged in fraud or misconduct which caused the district court to dismiss the
complaint or otherwise affected Richards’ ability to prosecute his case.  Indeed, it would
have been difficult for the trustee to mislead the court or Richards here because the court
dismissed the action on pre‐screening under § 1915A, before the trustee was even served
with process. 

                                                                                        AFFIRMED.